—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered May 12, 1989, convicting him of robbery in the first degree (three counts), robbery in the second degree (four counts), robbery in the third degree (four counts), attempted robbery in the first degree, attempted robbery in the second degree, attempted robbery in the third degree, grand larceny in the fourth degree (four counts), attempted grand larceny in the fourth degree, assault in the second degree, and criminal possession of a weapon in the third degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.